Citation Nr: 0004064	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-31 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1960 to May 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cheyenne, Wyoming.       

The Board notes that in a May 1997 rating action, the RO 
denied the appellant's claim of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a left knee disability.  The appellant 
appealed the above decision.  In a March 1999 decision, the 
Board held that new and material evidence had been submitted 
and reopened the appellant's claim for service connection for 
a left knee disability.  At that time, the Board remanded the 
case for additional development.  The claim has been returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  There is no competent medical evidence of record to show 
that the appellant's pre-existing left knee disability was 
aggravated by military service.  


CONCLUSION OF LAW

The appellant's claim for service connection for a left knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records include his induction 
examination, dated in May 1960.  At that time, in response to 
the question as to whether the appellant had ever had or if 
he currently had a "trick" or locked knee, the appellant 
responded "yes."  The examining physician noted that 
according to the appellant, in 1959, he injured his left knee 
while playing football.  The appellant indicated that at the 
time of his injury, there was no effusion or "give" in 
regards to his left knee, but he had "locking."  Upon 
physical examination, the appellant's lower extremities were 
clinically evaluated as "abnormal."  The examiner noted 
that the appellant's cruciate and collateral ligaments were 
firm and there was "medial McMurray clunk."  Examination of 
the leg showed that two inches above the knee, the right knee 
had a circumference of 17 inches and the left knee had a 
circumference of 16 inches.  Examination of the leg also 
indicated that six inches above the knee, the right knee had 
a circumference of 21 inches and the left knee had a 
circumference of 20 inches.  

The appellant's service medical records show that on June 22, 
1961, the appellant sought medical treatment after injuring 
his left knee in a baseball game.  At that time, the 
appellant gave a history of injuring his left knee in a 
football game in 1959.  The physical examination showed that 
there was no instability or swelling, and there was no 
tenderness to palpation.  The appellant had limited range of 
motion from 10 degrees to 90 degrees.  The impression was to 
rule out internal derangement.  An x-ray was taken of the 
appellant's left knee and it was interpreted as showing no 
osseous abnormality.  The records reflect that on June 26, 
1961, the appellant underwent a follow-up examination.  At 
that time, the examiner stated that the appellant's left knee 
was improving.  According to the examiner, the appellant felt 
less pain and he had more range of motion.  The examiner 
noted that the appellant's x-ray was "negative," and he 
placed the appellant on restricted duty.  The appellant was 
directed to continue to apply heat to his left knee.  

According to the records, on July 13, 1961, the appellant was 
treated after complaining that his knee was still giving him 
a great deal of pain, medially.  At that time, the examiner 
indicated that the appellant had 1+ pretibial edema of the 
left leg.  The records further reflect that on August 10, 
1961, the appellant underwent a physical examination.  At 
that time, the examiner noted that there was a five inch loss 
of extension.  The examiner stated that the right knee could 
hyper-extend to 5 inches with mild effusion.  According to 
the examiner, an x-ray of the appellant's left knee was 
unremarkable.  The impression was of possible internal 
derangement.  

The appellant's service medical records show that in October 
1961, the appellant was started on "quad" exercises.  The 
records further reflect that in February 1962, the appellant 
was treated after complaining that his left knee still ached.  
At that time, he stated that it seemed as if his femur was 
slipping laterally.  The physical examination showed that 
there was no joint instability, effusion, tenderness, or 
swelling.  The examiner noted that the appellant's left knee 
"pop[ped] some on repeated flexion."  The appellant was 
directed to continue his "quad" exercises.  

The appellant's records include his separation examination, 
dated in March 1962.  At that time, in response to the 
question as to whether the appellant had ever had or if he 
currently had a "trick" or locked knee, the appellant 
responded "yes."  The examining physician stated that in 
1959, prior to the appellant's induction into the military, 
the appellant twisted his left knee while playing football.  
The examiner indicated that according to the appellant, his 
treatment included taping his left knee and taking whirlpool 
baths.  The appellant further reported that after one month, 
his left knee appeared "well."  According to the examiner, 
in August 1961, the appellant injured his left knee while 
playing baseball.  The examiner noted that the appellant's 
left knee was swollen and tender for approximately one month 
following the injury.  The examiner revealed that according 
to the appellant, at present, he had some aching in his left 
knee after exercise.  

The appellant's March 1962 separation examination report 
shows that at that time, the appellant's lower extremities 
were clinically evaluated as "abnormal." Examination of the 
leg showed that five inches above the patella, the right knee 
had a circumference of 21.5 inches and the left knee had a 
circumference of 20.5 inches.  The examiner stated that the 
appellant had a full range of motion and there was no 
swelling or tenderness.  According to the examiner, the 
appellant had suffered a left knee sprain which was recurrent 
and healed.  

A private medical statement from T.L.H., M.D., dated in July 
1963, shows that at that time, Dr. H. indicated that 
according to the appellant, during service, he injured his 
left knee while playing baseball in Germany.  Dr. H. stated 
that the appellant's left knee history was suggestive of torn 
cartilage.  According to Dr. H., at present, the appellant 
complained that his cartilage slipped approximately twice a 
week.  Dr. H. further reported that there were no current 
physical findings.  

In July 1996, the appellant submitted two statements from the 
following people: (1) M.P., his son, and (2) G.F., his 
sister.  The statement from Mr. P. shows that at that time, 
Mr. P. indicated that his father had injured his left knee 
during service.  Mr. P. noted that he had recently taken his 
father to the Sheridan VAMC so that he could receive 
treatment for his current left knee disability.  The Board 
notes that the statement from the appellant's sister is 
negative for any reference to the appellant's left knee 
disability. 

In December 1996, the RO received private medical records 
from G.E.H., M.D., from July to November 1993, and private 
medical records from the Wyoming Medical Center, from 
September 1990 and from March to April 1996.  Both sets of 
records show treatment for unrelated disorders.  In addition, 
in January 1997, the RO received private medical records from 
J.L.Y., M.D., from June 1978 to September 1990.  The records 
also reflect treatment for unrelated disorders.  

A January 1997 statement from Ms. O.P., the appellant's 
mother, shows that at that time, Ms. P. indicated that prior 
to the appellant's induction into the military, he 
"bruised" his left knee in a football game.  Ms. P. noted 
that the appellant's knee was wrapped and his injury did not 
require the use of an ace bandage.  According to Ms. P., the 
appellant played the rest of the football game and 
subsequently, he wrestled for his high school until his 
graduation in 1959.  Ms. P. reported that while the appellant 
was in the military, he notified her that he had twisted his 
left knee.  She revealed that according to the appellant, he 
was given "light duty days" because of swelling in his left 
knee, and he was also sent to the medic station for "follow 
up."  Ms. P. stated that after the appellant's discharge 
from the military, he constantly complained of left knee 
pain.  She noted that the appellant had worked at Memorial 
Hospital as an orderly and that while he was working there, 
he had requested a brace for his left knee until he could buy 
one of his own.  According to Ms. P., over the years, the 
appellant's left knee condition had worsened, and he had been 
recently told from the Salt Lake City VAMC that he needed a 
knee replacement.  Ms. P. reported that the appellant was 
scheduled for surgery in February 1997.  She stated that at 
no time in her son's high school sports career did he damage 
his knee to such an extent that he needed surgery.  According 
to Ms. P., the appellant had just "bruised" his knee in 
that one football game prior to his induction, and it was 
during the appellant's period of service that he really 
damaged his left knee.  Ms. P. revealed that since the 
appellant's discharge in 1962, he had used a brace for his 
left knee.  

In January 1997, the appellant submitted VA Form 21-4142, 
Authorization for Release of Information.  At that time, the 
appellant indicated that he had received treatment from a Dr. 
H.D. in Casper, Wyoming.  In a January 1997 correspondence 
from the RO to Dr. D., the RO requested the appellant's 
medical records in relation to his treatment during the 
1960's, 70's, and 80's.  In February 1997, Dr. D.'s office 
responded that they did not have any records which pertained 
to the appellant.   

In April 1997, the RO received inpatient treatment records 
from the Salt Lake City VAMC which showed that the appellant 
was hospitalized from March 5, 1997 to March 13, 1997.  The 
records reflect that upon admittance, the examining physician 
reported that the appellant had a "several year" history of 
severely debilitating osteoarthritis in his left knee.  The 
examiner stated that after conservative therapy failed, it 
was determined that the appellant needed to undergo surgery 
for left knee replacement.  According to the records, the 
appellant underwent a left total knee arthroplasty, 
uncemented, patella unresurfaced.  The appellant's 
postoperative diagnosis was of left knee osteoarthritis.  

A private medical statement from J.A.B., M.D., dated in 
September 1997, shows that at that time, Dr. B. stated that 
prior to his examination of the appellant, he reviewed copies 
of the appellant's service medical records which had been 
provided to him by the appellant.  Dr. B. indicated that 
according to the records, the appellant had originally 
injured his left knee in 1959, prior to his induction into 
the military.  Dr. B. noted that during the appellant's 
period of active duty, he injured his knee while playing 
baseball.  According to Dr. B., the appellant was 
"presumably" discharged from the military without a profile 
on the knee or a permanent disability.  Dr. B. reported that 
subsequent to the appellant's discharge, he developed 
osteoarthritis in the left knee which resulted in the 
appellant undergoing a left total knee arthroplasty at the 
Salt Lake City VAMC.  Dr. B. noted that he did not have any 
records from the Salt Lake City VAMC.  

In Dr. B.'s September 1997 statement, Dr. B. indicated that 
it had been one year since the appellant's surgery, and at 
present, the appellant was "doing well."  Dr. B. revealed 
that the appellant had a range of motion of his left knee 
from zero to 110 degrees.  The appellant's knee was 
nonreactive and there was no instability.  Dr. B. noted that 
in light of the appellant's surgery, it was "impossible" 
for him to examine the appellant's knee, status post total 
knee arthroplasty, and "conjecture" based on a physical 
examination alone as to what possibly could have happened to 
his knee either pre-induction into the Army or during his 
active duty years from 1960 to 1962.  However, Dr. B. stated 
that the appellant's service medical records showed that upon 
the appellant's induction examination, he noted that he had 
suffered a left knee injury in 1959.  Dr. B. indicated that 
the examination of the appellant's left knee during his 
induction examination was negative.  Dr. B. further reported 
that according to the records, the appellant injured his left 
knee while playing baseball, and he received subsequent 
treatment after complaining of problems with his knee.  
According to Dr. B., although examination of the appellant's 
left knee at the time of his in-service injury showed that 
the test for anterior cruciate instability was negative, it 
was well known that in the early 1960's, the clinical 
evaluation of cruciate ligament tears was not very good.  Dr. 
B. noted that the Lachman test was not described until the 
early 1970's.  Thus, based on the appellant's service medical 
records, it was Dr. B.'s opinion that the appellant 
"probably" had an anterior cruciate ligament tear in the 
knee, which was not diagnosed, with possible associated 
meniscal or chondral lesions, and joint damage which 
ultimately ended with extensive arthritis enough to indicate 
total knee arthroplasty.  Dr. B. noted that his above opinion 
was "conjecture" on his part.

In November 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that prior to his induction 
into the military, he had injured his left knee while playing 
football.  (T.2).  The appellant stated that following the 
injury, he was diagnosed with a sprained left knee.  (T.2,3).  
He indicated that his knee was wrapped and "iced."  (T.3).  
The appellant reported that while he was in the military, he 
once again injured his left knee while playing baseball.  
(Id.).  According to the appellant, he was subsequently 
diagnosed with a sprained left knee and a tear in the knee.  
(Id.).  The appellant revealed that he was put on light duty, 
and he had to use crutches.  (Id.).  He noted that after his 
separation from the military, he sought treatment for his 
chronic left knee pain.  (T.3,4).  The appellant testified 
that during that period of time, he had received treatment 
from two physicians.  (T.4).  He stated that he had recently 
contacted the offices of those physicians, and he was told 
that his records were no longer available.  (Id.).  The 
appellant testified that even though he continued to suffer 
from chronic knee pain, he did not seek treatment over the 
years because he did not have the financial resources to pay 
for treatment.  (T.9).  According to the appellant, more 
recently, he had been receiving treatment from the Cheyenne 
VAMC and the Sheridan VAMC.  (T.4,5).  The appellant further 
indicated that in March 1997, he underwent surgery for a 
total knee replacement.  (T.5).  He reported that the surgery 
was performed at the Salt Lake City VAMC.  (Id.).  The 
appellant revealed that at present, his left knee would swell 
and he took Ibuprofen in order to reduce the swelling.  
(T.5,6).  

In a March 1999 decision, the Board remanded this case.  At 
that time, the Board noted that the appellant had previously 
stated that he had received treatment for his left knee 
disability at the Sheridan and Cheyenne VAMCs.  In addition, 
the appellant's son had indicated that he had taken his 
father to the Sheridan VAMC so that he could receive 
treatment for his left knee disability.  The Board observed 
that those records from the above VAMCs had not been 
associated with the claims file.  Moreover, the Board further 
noted that upon a review of the inpatient treatment records 
from the Salt Lake City VAMC, there was a notation from a 
physician in regards to the appellant's hospital chart.  The 
notation reflected that according to the physician, there was 
a "previously written history and physical in the 
[appellant's] hospital chart."  The Board observed that 
while the Salt Lake City VAMC records included the 
appellant's operation report, the written history and 
physical examination were not of record.  Accordingly, in 
light of the above, the Board remanded the case and requested 
that the RO obtain additional records, VA or private, 
inpatient or outpatient, from providers who had treated the 
appellant at any time, including following service, for a 
left knee disability, to specifically include any records 
from the Sheridan VAMC, the Cheyenne VAMC, and the Salt Lake 
City VAMC.  

In a correspondence from the RO to the appellant, dated in 
April 1999, the RO requested that the appellant identify the 
names, addresses, and approximate dates of treatment for all 
medical providers, VA and non-VA, who had treated him for his 
left knee disability.  The Board notes that the evidence of 
record is negative for a response from the appellant.  

In April 1999, the RO requested outpatient treatment records 
from the Cheyenne VAMC.  The Board observes that the Cheyenne 
VAMC subsequently responded that in November 1997, all of the 
appellant's records had been transferred to the Sheridan 
VAMC.  

In April 1999, the RO received outpatient treatment records 
from the Salt Lake City VAMC, from January to April 1997.  
The records show that in January 1997, the appellant was 
treated after complaining of a several year history of left 
knee pain.  At that time, the appellant stated that he had 
injured his left knee during service, and that subsequent to 
his injury, he had suffered from intermittent pain and some 
mechanical symptoms.  He indicated that over the past few 
years, his pain had become near constant in nature.  
According to the appellant, he had had occasional clicking 
and popping.  The physical examination showed that the 
appellant's range of motion of his left knee was from full 
extension to flexion of about 110 degrees.  The appellant had 
pain to palpation around the entire joint-line, and he had 
pain with patellofemoral compression.  X-rays of his left 
knee revealed severe osteoarthritis of his left knee, with 
bone on bone in the medial compartment.  There was also 
fairly significant osteoarthritis in the patellofemoral joint 
on that side, with osteophytic overgrowth.  The impression 
was that the appellant had failed conservative care for his 
osteoarthritis.  The examiner recommended that the appellant 
undergo a total knee arthroplasty.  

The Salt Lake City VAMC records reflect that in March 1997, 
the appellant underwent a left total knee arthroplasty.  The 
appellant's postoperative diagnosis was of left knee 
osteoarthritis.  According to the records, following the 
appellant's surgery, he underwent physical therapy.  The 
records reflect that in April 1997, it was noted that the 
appellant was doing well status post total knee arthroplasty.  
At that time, the appellant stated that he still had some 
occasional pain, particularly at night, but that otherwise, 
he was quite happy with his progress.  X-rays were 
interpreted as showing good placement of the components, with 
no signs of lucency or loosening.  

In June 1999, the RO received outpatient treatment records 
from the Sheridan VAMC, from June 1996, and from March 1998 
to May 1999.  The records reflect that in June 1996, the 
appellant had an x-ray taken of his left knee after 
complaining of knee problems since an in-service injury.  At 
that time, the x-ray was interpreted as showing severe 
narrowing of the medial compartment joint space, which 
demonstrated sclerotic cortical changes.  The impression was 
of degenerative changes, with severe narrowing of the medial 
compartment joint space, and with some findings suggestive of 
erosive changes.  The records also reflect that in March 
1998, an x-ray was taken of the appellant's left knee.  At 
that time, the impression was of left knee prosthetic 
components in anatomic position, without evidence of 
loosening or infection.  


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for a left knee disability is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).  If the claim is not well grounded, 
the appeal must fail and there is no further duty to assist 
in developing the facts pertinent to the claim.  See Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as "noted".  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. 
§ 3.306(a).

To summarize, the appellant contends that his pre-existing 
left knee disability was aggravated by his period of time in 
the military.  The appellant maintains that during service, 
he re-injured his left knee.  He states that following his 
injury, he suffered from chronic left knee pain.  According 
to the appellant, he was later diagnosed with left knee 
osteoarthritis and had to undergo a total left knee 
replacement.  In this regard, lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his pre-existing left knee disability was 
aggravated by service is not competent evidence.  

The Board observes that the evidence of record includes lay 
statements from the appellant's son, Mr. M.P., his sister, 
Ms. G.F., and his mother, Ms. O.P.  To whatever extent such 
statements are offered to establish that the appellant's pre-
existing left knee disability was aggravated during his 
period of active service, such statements do not constitute 
competent, and hence, probative evidence with respect to the 
issue under consideration.  Therefore, since the evidence 
does not show that Mr. P., Ms. F., and/or Ms. P. possess 
medical expertise, nor is it contended otherwise, they are 
not qualified to offer evidence that requires medical 
knowledge such as a diagnosis or opinion as to the cause of a 
disability.  See Espiritu, 2 Vet. App. at 492, 494; 
Grottveit, 5 Vet. App. at 91, 93.

In the instant case, the Board notes that the appellant's 
induction examination, dated in May 1960, shows that at that 
time, in response to the question as to whether the appellant 
had ever had or if he currently had a "trick" or locked 
knee, the appellant responded "yes."  In addition, the 
examining physician noted that according to the appellant, in 
1959, he injured his left knee while playing football.  The 
appellant indicated that at the time of his injury, there was 
no effusion or "give" in regards to his left knee, but he 
had "locking."  The Board further observes that upon 
physical examination, the appellant's lower extremities were 
clinically evaluated as "abnormal."  The examiner noted 
that the appellant's cruciate and collateral ligaments were 
firm and there was "medial McMurray clunk."  Therefore, in 
light of the above evidence showing the appellant's lower 
extremities were clinically evaluated as "abnormal" in his 
induction examination because of a previous left knee injury, 
the Board finds that he is not entitled to the presumption of 
soundness, and that service connection may only be granted 
upon a showing of aggravation.  See Paulson, 7 Vet. App. at 
468.  

In this respect, as previously stated, the appellant's 
service medical records show that in June 1961, the appellant 
injured his left knee in a baseball game.  At that time, the 
impression was to rule out internal derangement.  An x-ray 
was taken of the appellant's left knee and it was interpreted 
as showing no osseous abnormality.  The Board notes that 
according to the records, following the injury, the appellant 
sought intermittent treatment for left knee pain.  The 
records reflect that in August 1961, the appellant was 
diagnosed with a possible internal derangement.  At that 
time, an x-ray of the appellant's left knee was unremarkable.  
The records also show that in a February 1962 examination, 
there was no joint instability, effusion, tenderness, or 
swelling.  At that time, the examiner noted that the 
appellant's left knee "pop[ped] some on repeated flexion."  

The Board notes that in the appellant's March 1962 separation 
examination, in response to the question as to whether the 
appellant had ever had or if he currently had a "trick" or 
locked knee, the appellant responded "yes."  At that time, 
the appellant gave a history of his pre-service left knee 
injury.  The appellant indicated that during service, he 
injured his left knee while playing baseball.  He noted that 
at present, he had some aching in his left knee after 
exercise.  The Board also observes that the appellant's lower 
extremities were clinically evaluated as "abnormal."  The 
examiner stated that the appellant had a full range of motion 
and there was no swelling or tenderness.  The examiner 
further noted that the appellant had suffered a left knee 
sprain which was recurrent and healed.  

A private medical statement from Dr. T.L.H., dated in July 
1963, shows that at that time, Dr. H. indicated that the 
appellant's left knee history of an in-service knee injury, 
was suggestive of torn cartilage.  At that time, Dr. H. 
stated that there were no current physical findings.  In 
addition, outpatient treatment records from the Sheridan 
VAMC, from June 1996, and from March 1998 to May 1999, show 
that in June 1996, an x-ray was taken of the appellant's left 
knee.  At that time, the impression was of degenerative 
changes, with severe narrowing of the medial compartment 
joint space, with some findings suggestive of erosive 
changes.  The Board further observes that the outpatient 
treatment records from the Salt Lake City VAMC, from January 
to April 1997, show that in March 1997, the appellant 
underwent a left total knee arthroplasty.  According to the 
records, the appellant's postoperative diagnosis was of left 
knee osteoarthritis.  

Based on the foregoing, the Board is of the opinion that the 
evidence of record strongly indicates that no permanent 
increase in the underlying pathology of the pre-existing left 
knee disability occurred during service.  See Verdon v. 
Brown, 8 Vet. App. 529, 536-37 (1996).  The Board recognizes 
that in Dr. J.A.B.'s September 1997 statement, Dr. B. stated 
that based upon a review of the appellant's service medical 
records, it was his opinion that the appellant "probably" 
had an anterior cruciate ligament tear in the knee, which was 
not diagnosed, with possible associated meniscal or chondral 
lesions, and joint damage which ultimately ended with 
extensive arthritis enough to indicate total knee 
arthroplasty.  However, the Board observes that Dr. B. also 
noted that his above opinion was "conjecture" on his part.  

In light of the above, the Board concludes that Dr. B.'s 
opinion that the appellant "probably" had a ligament tear 
in the knee during service which ultimately resulted in 
arthritis and a total left knee arthroplasty, is speculative, 
and that standing alone, is not competent evidence which 
shows that the appellant's pre-existing left knee disability 
was aggravated by his period of time in the service.  In this 
regard, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has held that medical 
evidence must be more than speculative.  Bostain v. West, 11 
Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); See also 
Perman v. Brown, 5 Vet. App. 237, 241 (1993); Sklar v. Brown, 
5 Vet. App. 104, 145-6 (1993).  However, the Court has also 
held that the use of cautious language does not always 
express inconclusiveness in a doctor's opinion on etiology, 
and such language is not always too speculative for purposes 
of finding a claim well grounded; the opinion must be viewed 
in its entire context.  Lee v. Brown, 10 Vet. App. 336 
(1997).  Notwithstanding, the Board observes that, as 
previously stated, although the appellant's service medical 
records show that the appellant re-injured his left knee 
during service, in the appellant's March 1962 separation 
examination, the examiner noted that the appellant had 
suffered a left knee sprain which was recurrent and healed.  
The Board further notes that according to a private medical 
statement from Dr. T.L.H., dated in July 1963, approximately 
one year after the appellant's discharge, Dr. H. noted that 
although the appellant's left knee history was suggestive of 
torn cartilage, at present, there were no current physical 
findings.  Moreover, the Board observes that following the 
appellant's July 1963 treatment from Dr. H., the evidence of 
record is negative for any treatment for his left knee 
disability until June 1996, approximately 33 years later.  At 
that time, an x-ray of the appellant's left knee was 
interpreted as showing degenerative changes.  

In light of the foregoing, it is the Board's opinion that the 
totality of the medical evidence of record does not show that 
the appellant's pre-existing left knee disability was 
aggravated by service.  Therefore, as there is no competent 
medical evidence which shows that the appellant's pre-
existing left knee disability was aggravated by his period of 
active service, the appellant's claim for service connection 
for a left knee disability must be denied.  


ORDER

Entitlement to service connection for a left knee disability 
is denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

